Exhibit 10.7.1
     FIRST AMENDMENT TO
AMENDED AND RESTATED COMMON SHORT CODE LICENSE AGREEMENT
     This First Amendment (“1st Amendment”), to the Amended and Restated Common
Short Code License Agreement, dated as of the 16th day of December, 2008 between
NeuStar, Inc., a Delaware corporation, with offices located at 46000 Center Oak
Plaza, Building X, Sterling, VA 20166 (“NeuStar”) and CTIA — The Wireless
Association (“CTIA”), a District of Columbia non-profit corporation, located at
1400 16th Street, NW, Suite 600, Washington, DC 20036.
     WHEREAS, NeuStar entered into an Amended and Restated Common Short Code
License Agreement with the CTIA (“License Agreement”) dated June 2, 2008 to
develop and maintain a database of common short codes, to process common short
code applications and assign common short codes to applicants and to engage in
other Registry Services on behalf of members of the wireless industry;
     WHEREAS, NeuStar and CTIA now desire to amend certain terms of the License
Agreement to change the application form by adding additional optional fields of
information to be supplied by Applicants and Registrants.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties agree as follows:
I. Terms used in this 1st Amendment and not otherwise defined shall have the
same meaning set forth in the License Agreement.

II.   CSC Version 3.0—Phase 1

  A.   NeuStar shall, either itself, or in conjunction with other third parties,
implement phase 1 of CSC version 3.0 which shall include the additional features
and functionality set forth in Attachment 1, attached hereto (“CSC 3.0 Phase
1”).     B.   For purposes of the License Agreement, the features and
functionalities set forth in CSC 3.0 Phase 1 shall be considered “Enhancements”
as defined in Section 1.22 of the License Agreement. Therefore, the CSC 3.0
Phase 1 functionality shall be considered “Registry IP” and owned exclusively by
the Registry pursuant to Section 7.3 of the License Agreement.     C.  
Notwithstanding the above, for the purposes of the License Agreement, the “look
and feel” of any Enhancements along with any CSC Data associated or related to
CSC 3.0 Phase 1 shall be considered “CSC Enhancements” as defined in
Section 1.17 of the License Agreement. Therefore, the CSC Enhancements, which
include the “look and feel” of CSC 3.0 Phase 1 and any related CSC Data
generated by such functionality shall be considered CSC Registry Rights and
owned exclusively by CTIA, on behalf of all Participating Carriers, pursuant to
Section 7.1 of the License Agreement.

III. Timeline / Milestones

  A.   Acceptance Review. Registry shall use commercially reasonable efforts to
make available CSC 3.0 Phase 1 to CTIA for the purposes of a demonstration,
review, evaluation and acceptance of the new form and functionality prior to the
launch of CSC 3.0 Phase 1.

Page 1 of 16

 



--------------------------------------------------------------------------------



 



NeuStar will provide a recommended date for such review with at least five (5)
business days advance written notice to CTIA.

  B.   CTIA shall attend a demonstration of the new functionality by NeuStar of
CSC 3.0 Phase 1 to ensure that the CSC 3.0 Phase 1 meets the functional
requirements set forth in Attachment 1. In the event that any bugs or defects
are found during the review, CTIA shall report such bugs and/or defects to
NeuStar in writing within 24 hours, excluding weekends and holidays, of the
completion of the demonstration. CTIA acknowledges that any Improvements (as
defined below) to CSC 3.0 Phase shall only be made to CSC 3.0 Phase 1 at a
subsequent date pursuant to a separate statement of work mutually agreed to by
the Parties. For the purposes of the above, the following shall apply:

  (1)   Registry shall fix all “bugs” that impairs CSC 3.0 Phase 1 critical
functionality which are identified during the demonstration set forth above as
soon as reasonably practicable after such bugs are detected. Registry shall
provide periodic status updates to CTIA on a mutually agreeable schedule.    
(2)   Registry shall use commercially reasonable efforts to remedy any
“defects”, identified during the demonstration that impairs CSC 3.0 Phase 1
critical functionality as soon as reasonable practicable after such defects are
identified. Subject to the above, CTIA understands and acknowledges that the
remedy of certain defects may have an impact on the ability to meet the time
tables set forth herein. If the remedy of any defect impacts the delivery
schedule, the parties may agree to either push back the final delivery date or
to remedy the defects in the following release as mutually agreed to by the
Parties.     (3)   For purposes of this First Amendment, “Improvement” means the
addition or modification of functionality or design to CSC 3.0 Phase I amounting
to more than fixing a “bug” or remedying a “defects”. In the event that
Improvements are requested by CTIA, Registry shall provide CTIA with a new
statement of work detailing the terms and conditions, including costs and time
table for implementation of such Improvements.

  C.   Provided that the time tables are met by both Parties as set forth above,
Registry shall use commercially reasonable efforts to launch CSC 3.0 Phase 1 on
or before April 4, 2009.     D.   The dates set forth above are dependent on
implementing only the features and functionality set forth in Attachment 1 and
requires that that the second amendment referenced in Section VI below be
executed by the Parties by no later than January 9th, 2009. If there is a delay
in the signing and execution of the second amendment, there may be a day for day
delay in the delivery of the launch date for CSC 3.0 Phase 1. In the event of
any changes to the features and functionality from those set forth in Attachment
1, the Parties shall negotiate a new SOW which shall set forth a new later date
for acceptance review and delivery.

IV.   Fees.

  A.   In accordance with Article 9 of the License Agreement, all services to be
performed under this 1st Amendment are intended to be on a time and materials
basis at the blended rate listed in Exhibit A of the License Agreement, unless
agreed otherwise in writing as fixed costs.

Page 2 of 16

 



--------------------------------------------------------------------------------



 



  B.   Notwithstanding the above, Registry has agreed to perform the work
contemplated hereunder for a fixed price of $188,000 (“Fixed Fee”). Such fee
does not include fees passed through by Registry to CTIA for the design and
development efforts associated with the CSCA Website and other electronic
marketing material from external third party(ies), which shall not exceed
$75,000 absent written consent by CTIA (“Design Fees”).     C.   Upon the
execution of this 1st Amendment, Registry shall invoice CTIA for fifty percent
(50%) of the Fixed Fee and shall invoice CTIA for the remainder of the Fixed Fee
as well as the total amount of the Design Fees upon completion of the work set
forth in this 1st Amendment. CTIA shall pay to Registry all fees by no later
than thirty (30) days following the date on an invoice. Unless subject to a good
faith dispute, and then only if CTIA provides Registry with notice of the nature
of the dispute prior to the due date, any amounts not paid when due shall be
assessed interest at a monthly rate equal to one and one half percent (1.5%) or
the maximum rate allowed by law, whichever is less, from the date the payment
was due.

V. The FAQs regarding CSC 3.0 Phase 1 that will be posted on the CSCA Website
shall be mutually agreed upon by the Parties as a “Category 2” change in
accordance with Section 6.6.8.2 of the License Agreement. Notwithstanding the
above, Registry shall provide draft FAQs to CTIA and CTIA agrees to review and
approve such FAQs and any associated additions and modifications within 10 days
of original receipt of first submission of such FAQs;
VI. Second Amendment. The Parties shall negotiate in good faith towards the
completion of a second amendment to the License Agreement by no later than
January 9th, 2009 that contains the implementation details and business rules
related to the launch of CSC 3.0 Phase 1 (“Second Amendment”). More
specifically, the Second Amendment will contain terms and conditions surrounding
(i) the enforcement of monitoring guidelines on Registrants and Content
Providers, (ii) changes to the Registrant Sublicense Agreement, (iii) changes to
the applicable Service Level Requirements and the Common Short Code
Administration Guidelines, (iv) changes to the indemnity obligations of CTIA
covering claims from third parties against NeuStar related to the enforcement of
the monitoring guidelines, and (v) address the need to alleviate costs, if any,
of an increase in customer support related to this work. The Parties acknowledge
that NeuStar shall not be required to launch CSC 3.0 Phase 1 without these
provisions in the Second Amendment being mutually agreed upon and executed in
advance of implementation.
VII. Termination of this SOW. In the event that either Party materially breaches
this 1st Amendment, and such breach remains uncured for a period of thirty
(30) days, the non-breaching Party may terminate this 1st Amendment; provided
however, that a material breach under this 1st Amendment shall not constitute a
material breach of the License Agreement
VIII. Except as specifically modified by this First Amendment, the terms and
conditions of the License Agreement shall remain in full force and effect.
Page 3 of 16

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this First Amendment to be duly
executed as of the date first written above.

                      NEUSTAR, INC       CTIA        
 
                   
By:
  -s- Bradley Smith [w72883w7288302.gif]
 
Name: Bradley Smith       By:   -s- Michael Altschul [w72883w7288303.gif]
 
Name: Michael Altschul    
 
  Title: VP and Corporate Controller           Title: Senior Vice President,
General Counsel    
 
  Date: Dec 19, 2008           Date: Dec 17, 2009    

Page 4 of 16

 



--------------------------------------------------------------------------------



 



ATTACHMENT 1
TO THE FIRST AMENDMENT TO THE
AMENDED AND RESTATED COMMON SHORT CODE AGREEMENT
CSC 3.0 PHASE 1 REQUIREMENTS
I. Terms and Abbreviations
Terms and abbreviations used within this document are listed below.

      Term   Description
CTIA Monitoring Agent
  The organization selected by CTIA to perform Registry Campaign monitoring.
 
   
Standardized Campaign Application or SCA
  The Standardized Campaign Application is a new set of application data that
has been defined by the industry and meets the needs of all carriers for
approving CSC campaigns and provisioning CSCs. The expectation is that when this
data is collected by Registry there will be no additional Campaign data needed
by an individual carrier (see Appendix A). If additional information is needed
by any one individual carrier, a request will be made to Registry at a
subsequent date pursuant to a separate SOW mutually agreed upon by both parties
and this request will be incorporated into the SCA
 
   
SCA Basic Information
  That portion of the SCA that contains the Applicant’s business and technical
contact data
 
   
SCA Campaign Data
  That portion of the SCA which is variable and supports one or more Campaigns
associated with a CSC
 
   
SCA CSC Detail
  CSC specific data such as Term, Application ID and number of campaigns
associated with the CSC.
 
   
SCA Data
  All of the data contained within the SCA including both the SCA Campaign Data
as well as the SCA General Data
 
   
SCA General Data
  That portion of the SCA which is fixed and contains the SCA Basic Information,
SCA Customer Service, and SCA CSC Detail
 
   
Content Provider
  Content Provider is that entity whose content is being marketed or provided
over a particular CSC or Campaign on a CSC. It is also the entity who will be
associated with any Red Flag Indicator.
 
   
CSC Content Provider
  The Content Provider associated with the CSC; this Content Provider field is
required in order to lease any CSC
 
   
CSC Campaign Content Provider
  The Content Provider whose content is associated with a particular Campaign on
a CSC.
 
   
Delegate User
  The entity whom the Registrant of the Lease provides access to the
Registrant’s Campaign(s) for purposes of completing the CSC Application
 
   
Red Flag Indicator (Restricted User)
  A flag applied by CTIA’s Monitoring Agent associated with a specific Content
Provider
 
   
Token
  Token is a unique alphanumeric “key” or “identifier” used to allow a Delegate
User to access campaign level data on behalf of an Applicant.

Page 5 of 16

 



--------------------------------------------------------------------------------



 



I. Assumptions
The following assumptions were applied to CSC 3.0 Phase 1 requirements and form
the basis of the functional requirements set forth in IV below.

  •   Registry will redesign the CSC application and review process to
accommodate a multiple step application process towards the submission of a
complete application including: Step 1: Create/Save; Step 2 Lease CSC; and Step
3 Submit Application as complete (for review by NeuStar Customer Support and
submission to CTIA Monitoring Agent and Carriers)     •   Regarding Step 2
above, NeuStar will only require that information deemed necessary by the
Parties to Lease a CSC and process associated payment, including the CSC Basic
Information and the CSC Content Provider.     •   Regarding Step 3 above, all
application fields except those specifically marked optional will be required to
be completed by an applicant; the application will then be reviewed by NeuStar
customer support for “completeness” as will be defined in the Administration
Guidelines     •   Any SCA Data may be updated after approved, except for the
CSC itself and the CSC Content Provider     •   The current daily spreadsheet
will not contain any SCA Data. The Weekly Carrier and Aggregator Reports as
listed in Exhibit G of the Restated Common Short Code License Agreement will be
modified to only include the first listed Aggregator on the first listed
Campaign from the Application. Appendix B outlines the fields that will be
included in the daily spreadsheet as well as carrier and aggregator weekly
reports. These daily and weekly reports attached herein as Appendix B replace
those in Exhibit G of the Amended and Restated Common Short Code License
Agreement.     •   All existing reports and any new reporting will be addressed
at a subsequent date pursuant to a separate SOW mutually agreed upon by both
parties     •   The current approved and pending .CSV files will be eliminated
since the Registry shall provide a daily XML file of all approved SCA Campaign
Data to the CTIA Monitoring Agent and the Carriers. The Parties acknowledge that
an API to the above data is not within the scope of this 1st Amendment, but may
be incorporated into a future SOW mutually agreed by the Parties.     •   A
Delegate User will not be able to modify the SCA Basic Information section of
the SCA when they are editing using a Token. The only information the Token
allows a Delegate User to edit is SCA Campaign Data.     •   NeuStar will accept
a daily file from the Monitoring Agent which contains Red Flag Indicators based
on Content Provider.     •   Auto-renew functionality will be changed in this
release to require all auto-renew applicants to complete their SCA data for all
renewals; therefore notices will be changed to notify the applicant it needs to
edit and complete their application prior to auto-renewal of their codes.     •
  The Registry will not send any email notifications when a Content Provider is
found in Red Flag Indictor Status or cleared from Red Flag Indicator Status. All
red flag related notices will be handled by the CTIA Monitoring Agent.     •  
The XML Campaign data file distributed to the Carriers will be identical to the
file distributed to the CTIA Monitoring Agent.

Page 6 of 16

 



--------------------------------------------------------------------------------



 



III. Release Description
CSC 3.0 Phase 1 is designed to facilitate the entry of the new SCA Data to be
delivered to the Carriers and CTIA Monitoring Agent, eliminate duplicate
information and create a single authoritative Registry of record for all
campaign data related to a CSC through the use of a single application process.
Applicants will have the option to (1) Create and Save a draft application,
(2) Lease a CSC and receive assignment of CSC prior to full completion of
Campaign(s), and (3) Submit for approval a completed application to the
Monitoring Agent and Carrier(s). Once and the application is complete and
reviewed and marked as approved by NeuStar Customer Support the SCA Data shall
be provided to the CTIA Monitoring Agent along with the Participating Carriers.
IV. Functional Requirements

      Requirement     ID   Requirement
1
  The Registry shall support the new Standardized SCA. Appendix A contains the
SCA.
 
   
2
  The Registry shall retain all data captured in pre-3.0 applications even if
that data is no longer in the SCA.
 
   
3
  The Registry shall map pre-3.0 application Campaign data into the first
Campaign for the CSC.
 
   
4
  The Registry shall map Content Provider to both the CSC Content Provider and
the Content Provider on the first Campaign.
 
   
5
  The Registry shall include a CSC Content Provider in the SCA CSC Detail
 
   
6
  The Registry shall not allow the CSC Content Provider to be changed once the
application has been approved by Customer Support for payment.
 
   
7
  The Registry shall not allow the CSC Content Provider to be changed on
subsequent RENEW applications.
 
   
8
  The Registry shall not include SCA Campaign Data in the current daily
spreadsheet report with one entry per CSC.
 
   
9
  The Registry shall eliminate the current pending and approved CSV files.
 
   
10
  The Registry shall include the additional data in the CTIA escrow file.
 
   
11
  The Registry shall collect the Campaign specific data defined in Appendix A.
 
   
12
  The Registry shall allow multiple Campaigns to be listed in an SCA.
 
   
13
  The Registry shall require one keyword to be associated to a Campaign per the
SCA.
 
   
14
  The Registry shall allow the Applicant to delete a Campaign from a CSC prior
to being approved for provisioning.
 
   
15
  The Registry shall inform the CTIA Monitoring Agent that a Campaign has been
deactivated from the CSC.

Page 7 of 16

 



--------------------------------------------------------------------------------



 



      Requirement     ID   Requirement
16
  The Registry will allow Applicants to submit a NEW application for approval
and subsequently pay for the lease without any SCA Campaign data.
 
   
17
  The Registry shall start the lease period upon receipt of payment regardless
of when any associated Campaign data is submitted or approved.
 
   
18
  The Registry shall not notify Carriers and/or the CTIA Monitoring Agent that a
code is ready for provisioning upon the lease of a new CSC; rather this
notification will occur only upon NeuStar’s customer support confirmation of at
least one Campaign on the CSC being deemed complete based on the Administrative
Guidelines
 
   
19
  The Registry shall allow an Applicant to enter multiple aggregators for a
Campaign.
 
   
20
  The Registry shall require at least one aggregator on all Campaigns.
 
   
21
  The Registry shall limit the number of aggregators on a Campaign to 6.
 
   
22
  The Registry shall allow an aggregator to be associated to multiple carriers
for a Campaign.
 
   
23
  The Registry shall allow for an Applicant to grant access to Delegate Users
who can view and update one or more Campaigns and associated data to CSCs on
their behalf.
 
   
24
  The Registry shall restrict a Delegate User from viewing Campaigns for which
they have not been given access.
 
   
25
  The Registry shall restrict Delegate User updates to SCA Campaign Data only.
 
   
26
  The Registry shall allow Delegate Users to view but not update non-Campaign
CSC data for any CSC which they been granted access.
 
   
27
  The Registry shall not allow Delegate Users to create new Campaigns.
 
   
28
  The Registry shall allow CSC registration data to be updated at any point
during the active CSC lifecycle (prior to the completion of the ageing off
period after expiration).
 
   
29
  The Registry shall allow only the Applicant to update the CSC Basic Data.
 
   
30
  The Registry shall not allow changes to the CSC Content Provider, the CSC(s)
or the term once the application has been approved for payment by Customer
Support.
 
   
31
  The Registry shall allow the applicant and Delegate User to update the SCA
Campaign Data.
 
   
32
  The Registry shall not allow a Delegate User to update the following Campaign
data:  
 
 
   •    SCA CSC Detail
   •    SCA Basic Information

Page 8 of 16

 



--------------------------------------------------------------------------------



 



      Requirement     ID   Requirement
 
 
   •     SCA Campaign Data — Contact Detail
 
   
33
  The Registry shall provide the capability for an applicant or Delegate User to
mark the updated Campaign Data as complete and ready for the Registry Customer
Support review and approval for reasonable completeness.
 
   
34
  The Registry shall require Customer Support approval of changed Campaign Data
prior to being sent to the CTIA Monitoring Agent and/or the carriers.
 
   
35
  The Registry shall allow the updated Campaign Data to be saved without being
submitted for distribution.
 
   
36
  The Registry shall not allow changes to campaign data once the CSC has
aged-off.
 
   
37
  The Registry shall provide a daily XML file of all approved Campaign data to
the CTIA Monitoring Agent and to individual Carriers.
 
   
38
  The Registry shall have an interface with the CTIA Monitoring Agent to obtain
Red Flag Indicators of CSCs and/or Content Providers who are in violation of
CTIA Monitoring rules as required by the CTIA set forth in the Second Amendment.
 
   
39
  The Registry shall handle the CSCs from red flagged Content Providers that
have expired as follows (and as will be further set out in the Second Amendment)
:  
 
 
   •    The CSC will remain in red flag status until the flag is cleared or
until the CSC ages off.

Page 9 of 16

 



--------------------------------------------------------------------------------



 



APPENDIX A
SCA v1.9

                      Sugg. Data   Pull         Field   Type   Down   Optional
Values   Assumptions
 
          (fields are free form alpha unless otherwise stated)    
Submit Date:
  date       System gen    
Last Update Date:
  date       System gen    
Request Type:
  alphanumeric   Y   New or Updated   System driven
Company Name:
  alphanumeric            
Contact Name:
  alphanumeric            
Title/Role:
  alphanumeric            
Address:
  alphanumeric            
Primary Phone:
  numeric            
Secondary Phone:
  numeric            
Email:
  alphanumeric            
Contact Name:
  alphanumeric            
Title/Role: Technical Detail
  alphanumeric            
Address:
  alphanumeric            
Primary Phone:
  numeric            
Secondary Phone:
  numeric            
Email:
  alphanumeric            
 
               
URL:
  alphanumeric            
T&Cs Location:
  alphanumeric            
Email Address:
  alphanumeric            
Phone:
  numeric            
Live Operator:
  boolean (Y/N)            
Hours of Operation:
  alphanumeric            
Contact Type:
  Operations, Marketing, Acct Mgmt   Y   Operations, Marketing, Acct Mgmt    
URL:
  alphanumeric            
Email Address:
  alphanumeric            
Phone:
  numeric            
Live Operator:
  boolean (Y/N)            
Hours of Operation:
  alphanumeric            
Contact Type:
  Operations, Marketing, Acct Mgmt   Y   Operations, Marketing, Acct Mgmt    
 
               
CSC
  numeric           assume 1 only
CSCA Application ID:
  numeric           assume 1 only

Page 10 of 16

 



--------------------------------------------------------------------------------



 



                      Sugg. Data   Pull         Field   Type   Down   Optional
Values   Assumptions
Campaign Name:
  alphanumeric            
Keyword:
  alphanumeric           unique by CSC; Only 1 value
Content Rating:
  alphanumeric   Y   Use current rating options    
Third-Party Certification Required:
  boolean (Y/N)   Y   Y/N   Optional field
 
               
Third Party Certification Performed:
  boolean (Y/N)   Y   Y/N   Optional field
 
               
Aggregator Name:
  reference data   Y   Populate based on CSCA AG Ops Contact   May be updated by
Delegate
Contact Name:
  alphanumeric            
Title/Role:
  alphanumeric            
Address:
  alphanumeric            
Primary Phone:
  numeric            
Secondary Phone:
  numeric            
Email:
  alphanumeric            
Content Provider Name:
  alphanumeric           May be updated by Delegate Applicant
Contact Name:
  alphanumeric            
Title/Role:
  alphanumeric            
Address:
  alphanumeric            
Primary Phone:
  numeric            
Secondary Phone:
  numeric            
Email:
  alphanumeric            
Application Provider Name:
  alphanumeric           May be updated by Delegate Applicant
Contact Name:
  alphanumeric            
Title/Role:
  alphanumeric            
Address:
  alphanumeric            
Primary Phone:
  numeric            
Secondary Phone:
  numeric            
Email:
  alphanumeric            
Brand/Agency Name:
  alphanumeric           May be updated by Delegate Applicant
Media Name:
  alphanumeric            
 
               
Addressable Market Size:
  numeric            
Take Rate %:
  percentage   Y   Values 1% to 30%    
Threshold:
  boolean (Y/N) /industry standard limit   Y   < 100,000, 100,000- 250,000,
250,000- 500,000, 500,000- 750,000, 750,000- 1,000,000, 1,000,000+    
Program Frequency:
  alphanumeric   Y   multi-day, daily, weekly, monthly    

Page 11 of 16

 



--------------------------------------------------------------------------------



 



                      Sugg. Data   Pull         Field   Type   Down   Optional
Values   Assumptions
Media Types:
  array / media types   Y   TV, Radio, Print, Outdoor, POS, Web, Email, Mobile,
In Venue, On-Pack   may select multiple values
Media Reach:
  alphanumeric   Y   Local, Regional, National   may select multiple values
Media Location:
  alphanumeric   Y       City entry is free form and sta is pull down
TEST Traffic Start Date:
  date       validate based on sys d/t    
Traffic Start Date:
  date       validate based on sys d/t    
Go Live Date:
  date       validate based on sys d/t    
End Date:
  date       validate based on sys d/t    
 
               
Peak Messaging Rate:
  numeric /messages per second   Y   1 to 30 SMS/Sec    
Peak Traffic Busy Hour:
  array of boolean / indicating all hours by month   Y   Free form field    
 
               
MOs per user:
  numeric   Y   1-5    
MTs per user:
  numeric   Y   1-5    
Are you controlling MTs?:
  boolean (Y/N)   Y   Y/N    
 
               
Program Name:
  alphanumeric            
Program Description:
  alphanumeric            
 
               
Service Type:
  Voting, Polling, Trivia, Sweepstakes, Alerts, etc.   Y   See “Service Type”
TAB   Only one value can be selected per Campaign
Alias Keyword(s):
  alphanumeric       Need to hold these values in separate fields or an array;
need to always default STOP, END, CANCEL, UNSUBSCRIBE, QUIT, HELP as aliases and
then allow additional entry for more aliases    

Page 12 of 16

 



--------------------------------------------------------------------------------



 



                      Sugg. Data   Pull         Field   Type   Down   Optional
Values   Assumptions
CTA Opt-In:
  alphanumeric   Y   Web, SMS, WAP, IVR    
 
               
WAP/Binary URL:
  alphanumeric       May enter N/A   Field is required
Content Domain URL:
  alphanumeric       May enter N/A   Field is required
 
               
Affiliate Marketing URL:
          May enter N/A   Field is required
Other Important Marketing URL:
          May enter N/A   Field is required
Call Flow Description:
  alphanumeric     Need to allow for a large free-form entry here    
 
               
Service Rate:
  Standard, FTEU, Premium   Y   Standard, FTEU, or Premium   Only one value can
be select per Campaign
 
               
Billing Type:
  alphanumeric   Y   Subscription/Non-Subscription    
 
               
Price Point:
  alphanumeric   Y   $0.50, $0.99, $1.99, $2.99, $3.99    
 
               
Frequency:
  alphanumeric/one time (per use), weekly, monthly   Y   One-Time, Daily,
Weekly, Monthly    
Bill Description:
  Text (30)       Free Form   Common field
 
               
CBP Compliance:
  boolean (Y/N)   Y    Y/N    

Page 13 of 16

 



--------------------------------------------------------------------------------



 



APPENDIX B
I. Daily Reports:

          Field Name   Description   Values
CSC
  Common Short Code   Number
SELECTED
  Is CSC Select or Random   Y/N
AUTORENEW_OPTIN
  Is CSC opted-in to Auto Renew   Y/N
TERM
  Term of CSC   3/6/12
APPLICATIONTYPE
  What type of application   New/Renew
EXPIRATIONDATE
  Date CSC expires   Date
DEACTIVATIONDATE
  Date CSCA sends carriers deactivation notices   Date
AGEDDATE
  Date CSC becomes available to public   Date
FIRST_NAME
  First name of Applicant/Registrant   Name
LAST_NAME
  Last name of Applicant/Registrant   Name
COMPANY
  Company name of Applicant/Registrant   Name
ADDRESS1
  Address   Address
ADDRESS2
  Address   Address
CITY
  City   Address
STATE
  State   Address
ZIP
  ZIP Code   Address
COUNTRY
  Country   Address
PHONE
  Phone number of the Applicant/Registrant   Number
EMAIL
  Email of the Applicant/Registrant   Email
STATUS
  Current status of the application   - Approved
 
      - Waiting Payment
 
      - Pending Review
 
      - Rejected for Resubmit
DUEDATE
  Application due date   Date
OPTEDIN
  Is CSC opted-in to campaign directory   Y/N
APPLICATIONID
  Current application ID   Number
APPCREATEDDATE
  Current application create date   Date
INVOICEDATE
  Date invoice was sent   Date
APPROVEDDATE
  Application approved date   Date
PAYMENTINTERVAL
  Number of days from application create date to when customer pays for CSCs  
Number
PAYMENTMETHOD
  Method of payment   - Check
 
      - Transfer (wire)
 
      - Credit Card
 
      - Free Carrier Code
 
      -N/A
PENDINGRENEW_APPID
  Pending renew application ID   Number
PENDINGRENEW_AUTORENEW_OPTIN
  Pending renew application via Auto Renew   Y/N
PENDINGRENEW_TERM
  CSC Term in the pending renew application   Number

Page 14 of 16

 



--------------------------------------------------------------------------------



 



          Field Name   Description   Values
PENDINGRENEW_STATUS
  Pending renew application status   - Pending Auto Renewal
 
      - Waiting Payment
 
      - Pending Review
 
      - Rejected for Resubmit
PENDINGRENEW_INVOICEDATE
  Date renewal invoice was sent   Date
PENDINGRENEW_AUTORENEW_ISSUE
  Issue types with Auto Renew application   - No Aggregator
 
      - No CC Profile
PENDINGRENEW_AR_ISSUE_RFLAG
  Error code received from payment processing company if credit card charge
fails   Free-Form Text
PENDINGRENEW_AR_ISSUE_MESSAGE
  Message communicated back to the customer via email notice based on the error
code   Free-Form Text
CONTENTPROVIDER
  Content Provider’s name   Name

II. Weekly Reports.
Worksheet Title: Deactivations
Description: This worksheet lists the CSCs that have reached “deactivation” date
during this week and since the last report.

              Field Name   Description   Value   Change
CSC
  Common Short Code   Number   No Change
AGGREGATOR
  Aggregator Name   Name   Registry will report the first aggregator in the
first Campaign
DEACTIVATION_DT
  Date CSC Reached deactivation   Date   No Change
EXPIRATION_DT
  Date CSC expired   Date   No Change
CONTENT PROVIDER
  CSC-Content Provider’s Name   Name   Name

Worksheet Title: Re-Activation
Description: This worksheet lists the CSCs that had reached “deactivation” date
and were re-activated in the last week.

              Field Name   Description   Value    
CSC
  Common Short Code   Number   No Change
AGGREGATOR
  Aggregator Name   Name   Registry will report the first aggregator in the
first Campaign

Page 15 of 16

 



--------------------------------------------------------------------------------



 



              Field Name   Description   Value    
DEACTIVATION_DT
  Date CSC Reached deactivation   Date   No Change
PREV_DEACT_REPORT
  Date the previous report was sent   Date   No Change
REACTIVATION_DT
  Date CSC was re-activated   Date   No Change
NEW EXPIRATION_DT
  Date CSC expires   Date   No Change
CONTENT PROVIDER
  CSC-Content Provider’s Name   Name   Name

Worksheet Title: Aggregator Change
Description: This worksheet lists the CSCs that in the last week had;

  a)   the aggregator changed in the application while code is active     b)  
chose an aggregator on their renewal application

              Field Name   Description   Value    
CSC
  Common Short Code   Number   No Change
NEW_AGGREGATOR
  New Aggregator Name   Name   Registry will report the first aggregator in the
first Campaign
OLD_AGGREGATOR
  Old Aggregator Name   Name   Registry will report the first aggregator in the
first Campaign
CHANGE_DT
  The date the aggregator name changed   Date   No Change
EXPIRATION_DT
  Date CSC expired   Date   No Change

Worksheet Title: Activations
Description: This worksheet lists the New CSCs that have been approved in CSCA
since last report.

              Field Name   Description   Value    
CSC
  Common Short Code   Number   No Change
AGGREGATOR
  Aggregator Name   Name   Registry will report the first aggregator in the
first Campaign
EXPIRATION_DT
  Date CSC expired   Date   No Change
APPROVED_DT
  Date CSC got approved   Date   No Change

Page 16 of 16

 